Order filed July 2, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00463-CV
                                  ____________

               CHRISTOPHER MICHAEL DUPUY, Appellant

                                       V.

                   HEATHER RENE WILLIAMS, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-18982

                                    ORDER

      Appellant’s reply brief filed April 1, 2021, and July 1, 2021, discloses
sensitive data. See Tex. R. App. P. 9.9(a)(3). Accordingly, the briefs are
STRICKEN.

      Appellant is ordered to file a reply brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before July 12, 2021.



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.